DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, claim 1 recites limitation “determine a fringing level of each vertex of vertices of the tiles; sort all of the tiles based on the fringing level of each tile so that the tiles are sorted in a descending order from the tile with a highest of the fringing levels to the tile with a lowest of the fringing levels; and apply a fringing compensation to a subset of the sorted tiles to obtain a processed image,” which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0074]-[0079], figure 4 only describe “determine flare level of each vertex of grid” at step 430, “sort tiles” at step 450, “apply flare compensation to a subset of tiles” at step 460. The specification fails to describe the support limitation “determine a fringing level of each vertex of vertices of the tiles; sort all of the tiles based on the fringing level of each tile so that the tiles are sorted in a descending order from the tile with a highest of the fringing levels to the tile with a lowest of the fringing levels; and apply a fringing compensation to a subset of the sorted tiles to obtain a processed image.”

Regarding claim 4, claim 4 recites limitation “wherein a maximum fringing level for each tile corresponds with a highest fringing level of the four vertices,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0074]-[0079], figures 4, 5A-5B, only describe “determine flare level of each vertex of grid” at step 430, “sort tiles” at step 450, “apply flare compensation to a subset of tiles” at step 460. The specification fails to describe the support limitation “wherein a maximum fringing level for each tile corresponds with a highest fringing level of the four vertices.”

Regarding claim 6, claim 6 recites limitation “wherein the fringing level is a blue-fringing correction,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0020], [0094], only describe “Blue-fringing occurs around saturated values and may appear around the sky around a tree. The blue-fringing correction may be determined from statistics used for an auto-exposure (AE) algorithm.” The specification fails to describe the support limitation “wherein the fringing level is a blue-fringing correction.”

Regarding claim 7, claim 7 recites limitation “wherein the processor is configured to apply the fringe compensation using a linear interpolation,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraph [0079], figure 4, step 460 only describe “the flare compensation may be applied using linear interpolation.” The specification fails to describe the support limitation “wherein the processor is configured to apply the fringe compensation using a linear interpolation.”

Regarding claim 8, claim 8 recites limitation “wherein the processor is configured to force a zero fringing compensation at an edge between a first tile and a second tile,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraph [0086], only describe “the flare value at the boundary of the tile 530 and the tile 510 may be forced to zero such that no flare compensation is performed at the boundary to ensure pixel value continuity between the two tiles. For example, the flare value may gradually be forced to zero as-17- Attorney Docket No.: GPRO2-276-Cthe boundary between the processed tile and the non-processed tile approaches such that no flare compensation is performed at the boundary to ensure pixel value continuity between the two tiles GP2019075US1C1 PATENT.” The specification fails to describe the support limitation “wherein the processor is configured to force a zero fringing compensation at an edge between a first tile and a second tile.”

Regarding claim 11, claim 11 recites limitation “determining fringing levels for the vertices; applying a fringing compensation to a subset of the tiles based on the fringing levels to obtain a processed image, wherein applying the fringing compensation includes forcing a zero-fringing compensation at an edge between a first tile and a second tile of the tiles,” which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0074]-[0079], figure 4 only describe “determine flare level of each vertex of grid” at step 430, “sort tiles” at step 450, “apply flare compensation to a subset of tiles” at step 460; and the specification, paragraph [0086], only describe “the flare value at the boundary of the tile 530 and the tile 510 may be forced to zero such that no flare compensation is performed at the boundary to ensure pixel value continuity between the two tiles. For example, the flare value may gradually be forced to zero as-17- Attorney Docket No.: GPRO2-276-Cthe boundary between the processed tile and the non-processed tile approaches such that no flare compensation is performed at the boundary to ensure pixel value continuity between the two tiles GP2019075US1C1 PATENT.”  
The specification fails to describe the support limitation “determining fringing levels for the vertices; applying a fringing compensation to a subset of the tiles based on the fringing levels to obtain a processed image, wherein applying the fringing compensation includes forcing a zero-fringing compensation at an edge between a first tile and a second tile of the tiles.”

Regarding claim 12, claim 12 recites limitation “assign a maximum fringing level for each tile,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0074]-[0079], figures 4, 5A-5B, only describe “determine flare level of each vertex of grid” at step 430, “sort tiles” at step 450, “apply flare compensation to a subset of tiles” at step 460. The specification fails to describe the support limitation “assign a maximum fringing level for each tile.”

Regarding claim 13, claim 13 recites limitation “sorting the tiles based on a maximum fringe level of each tile,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0074]-[0079], figures 4, 5A-5B, only describe “determine flare level of each vertex of grid” at step 430, “sort tiles” at step 450, “apply flare compensation to a subset of tiles” at step 460. The specification fails to describe the support limitation “sorting the tiles based on a maximum fringe level of each tile.”

Regarding claim 15, claim 15 recites limitation “wherein the fringing is a blue fringing,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0020], [0094], only describe “Blue-fringing occurs around saturated values and may appear around the sky around a tree. The blue-fringing correction may be determined from statistics used for an auto-exposure (AE) algorithm.” The specification fails to describe the support limitation “wherein the fringing is blue fringing.”

Regarding claim 17, claim 17 recites limitation “determine a saturation value  of each thumbnail tile; sort all of the thumbnail tiles based on the saturation value of each thumbnail tile in an ascending order from the thumbnail tile with a lowest saturation value to the thumbnail tile with a highest saturation value; and apply a correction to a subset of the sorted thumbnail tiles to obtain a processed image,” which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, paragraphs [0088]-[0092], figure 6 only describe “determine a contrast value of each thumbnail tile” at step 630, “sort tiles” at step 640, “apply contrast compensation to a subset of tiles” at step 650. The specification fails to describe the support limitation “determine a saturation value  of each thumbnail tile; sort all of the thumbnail tiles based on the saturation value of each thumbnail tile in an ascending order from the thumbnail tile with a lowest saturation value to the thumbnail tile with a highest saturation value; and apply a correction to a subset of the sorted thumbnail tiles to obtain a processed image.”

Claims 2-10 are rejected as being dependent from claim 1.
Claims 12-16 are rejected as being dependent from claim 11.
Claims 18-20 are rejected as being dependent from claim 17.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, which depends from apparatus claim 17, recites “a step of including a count of saturated values per tile,” it is appeared that claim 20 is a method claim, however, claim 17 is an apparatus and there is no step recited in apparatus claim 17, therefore, claim 20 is indefinite.

Claim 20 is an improper hybrid claim calling for both an apparatus and the method step of using the apparatus, claim 20 is indefinite under 35 U.S.C. 112, second paragraph. See MPEP 2173.05 (p). As both an apparatus and method are claimed in the same claim, it is vague and confusing as to what the meets and bounds of the claim set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, 16-19 of U.S. Patent No. 11,212,425. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 11 of the instant application is anticipated by Patent Claim 11 in that Claim 11 of the patent contain all limitations of claim 11 of the instant application.  Claim 11 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 17 of the instant application is anticipated by Patent Claim 17 in that Claim 17 of the patent contain all limitations of claim 17 of the instant application.  Claim 17 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claims 1-5, 7-14, 16-19 of the instant application and claims 1-4, 6-14, 16-19 of U.S. Patent No. 11,212,425 are compared as shown in the table below.


INSTANT APPLICATION
U.S. No. 11,212,425
1. An image capture device comprising: 
        an image sensor configured to obtain an image; 
        a processor configured to: 
               generate a grid on the image, forming tiles; 
              determine a fringing level (i.e., a flare level) of each vertex of vertices of the tiles; 
               sort all of the tiles based on the fringing level of each tile so that the tiles are sorted in a descending order from the tile with a highest of the fringing levels to the tile with a lowest of the fringing levels; and 
                 apply a fringing compensation (i.e., a flare compensation) to a subset of the sorted tiles to obtain a processed image; and    
        a memory configured to store the processed image.

1. An image capture device comprising: 
        an image sensor configured to obtain an image; 
        a processor configured to: 
                generate a grid on the image, wherein the grid comprises vertices that form tiles;    
         determine a flare level of each vertex of the vertices; 
         assign a maximum flare level for each tile;
        sort all of the tiles based on the maximum flare level of each tile so that the tiles are sorted in a descending order from the tile with a highest of the maximum flare level to the tile with a lowest of the maximum flare level; and 
            apply a flare compensation to a subset of the sorted tiles to obtain a processed image; and   
       a memory configured to store the processed image.

2. The image capture device of claim 1, wherein each vertex corresponds to a corner of at least one tile.

2. The image capture device of claim 1, wherein each vertex corresponds to a corner of at least one tile.
3. The image capture device of claim 1, wherein each tile comprises four vertices.

3. The image capture device of claim 1, wherein each tile comprises four vertices.
4. The image capture device of claim 3, wherein a maximum fringing level for each tile corresponds with a highest fringing level of the four vertices.

4. The image capture device of claim 3, wherein the maximum flare level for each tile corresponds with a highest flare level of the four vertices.
5. The image capture device of claim 1, wherein the subset of the sorted tiles is based on a percentage of a total number of tiles, and the percentage is 25 percent.

6. The image capture device of claim 5, wherein the percentage is 25 percent.
7. The image capture device of claim 1, wherein the processor is configured to apply the fringe compensation using a linear interpolation.

7. The image capture device of claim 1, wherein the processor is configured to apply the flare compensation using a linear interpolation.
8. The image capture device of claim 7, wherein the processor is configured to force a zero fringing compensation at an edge between a first tile and a second tile.

8. The image capture device of claim 7, wherein the processor is configured to force a zero flare compensation at an edge between a first tile and a second tile.
9. The image capture device of claim 8, wherein the first tile is included in the subset of the sorted tiles and the second tile is excluded from the subset of the sorted tiles.

9. The image capture device of claim 8, wherein the first tile is included in the subset of the sorted tiles and the second tile is excluded from the subset of the sorted tiles.
10. The image capture device of claim 1, wherein each tile is 32 pixels x 32 pixels.

10. The image capture device of claim 1, wherein each tile is 32 pixels×32 pixels.
11. A method comprising:
           obtaining an image;
             generating a grid on the image, wherein the grid comprises vertices to form tiles;
              determining fringing levels (i.e., flare levels) for the vertices;
              applying a fringing compensation (i.e.,  flare compensations) to a subset of the tiles based on the fringing levels to obtain a processed image, wherein applying the fringing compensation includes forcing a zero- fringing compensation (i.e., a zero-flare compensation) at at an edge between a first tile and a second tile of the tiles.

11. A method comprising: 
            obtaining an image; 
          generating a grid on the image, wherein the grid comprises vertices to form tiles; 
            determining flare levels for the vertices;   

           applying a flare compensation to a subset of the tiles based on the flare levels to obtain a processed image, wherein applying the flare compensation includes forcing a zero-flare compensation at an edge between a first tile and a second tile of the tiles.
12. The method of claim 11 further comprising:
assign a maximum fringe level for each tile.

12. The method of claim 11 further comprising: assign a maximum flare level for each tile.
13. The method of claim 11 further comprising:
sorting the tiles based on a maximum fringe level of each tile.

13. The method of claim 11 further comprising: sorting the tiles based on a maximum flare level of each tile.
14. The method of claim 11, wherein the subset of tiles is based on a percentage of a total number of tiles.

14. The method of claim 11, wherein the subset of tiles is based on a percentage of a total number of tiles.
16. The method of claim 15, wherein the first tile is included in the subset of tiles and the second tile is excluded from the subset of tiles.

16. The method of claim 15, wherein the first tile is included in the subset of tiles and the second tile is excluded from the subset of tiles.
17. An image capture device comprising:
           an image sensor configured to obtain an image; 
           a processor configured to: 
                   determine a thumbnail image based on the image, wherein the thumbnail image comprises thumbnail tiles;   
                   determine a saturation value (i.e, a contrast value) of each thumbnail tile; 
                   sort all of the thumbnail tiles based on the saturation value of each thumbnail tile in an ascending order from the thumbnail tile with a lowest saturation (i.e., a lowest contrast value) value to the thumbnail tile with a highest saturation value (i.e., a highest contrast value);  and 
            apply a correction (i.e, a compensation value) to a subset of the sorted thumbnail tiles to obtain a processed image; and   
       a memory configured to store the processed image.

17. An image capture device comprising: 
           an image sensor configured to obtain an image; 
       a processor configured to: 
                determine a thumbnail image based on the image, wherein the thumbnail image comprises thumbnail tiles; 
                determine a contrast value of each thumbnail tile; 
                sort all of the thumbnail tiles based on the contrast value of each thumbnail tile in an ascending order from the thumbnail tile with a lowest contrast value to the thumbnail tile with a highest contrast value; and 
                 apply a compensation value to a subset of the sorted thumbnail tiles to obtain a processed image; and 
         a memory configured to store the processed image.

18. The image capture device of claim 17, wherein the processor is configured to force a zero compensation value at an edge between a first tile and a second tile.

18. The image capture device of claim 17, wherein the processor is configured to force a zero compensation value at an edge between a first tile and a second tile.
19. The image capture device of claim 18, wherein the first tile is included in the subset of the sorted thumbnail tiles and the second tile is excluded from the subset of the sorted thumbnail tiles.

19. The image capture device of claim 18, wherein the first tile is included in the subset of the sorted thumbnail tiles and the second tile is excluded from the subset of the sorted thumbnail tiles.



Application claim 6 and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device for partial correction of images.  These claims differ in scope in that application claim 6 with additional limitations, i.e., wherein the fringing level is a blue-fringing correction, is narrower in scope than US Patent claim 1.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein the fringing level is a blue-fringing correction, so to obtain Application claim 6, as claimed. 
Allowance of application claim 6 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1.   Therefore, obviousness-type double patenting is appropriate.

Application claim 15 and US Patent claim 11 are both drawn to the same invention, i.e., a method for partial correction of images.  These claims differ in scope in that application claim 15 with additional limitations, i.e., wherein the fringing is blue fringing, is narrower in scope than US Patent claim 11.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 11 to be narrower by adding the additional limitations, i.e., wherein the fringing is blue fringing, so to obtain Application claim 15, as claimed. 
Allowance of application claim 15 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 11.   Therefore, obviousness-type double patenting is appropriate.

Application claim 20 and US Patent claim 17 are both drawn to the same invention, i.e., an image capture device for partial correction of images.  These claims differ in scope in that application claim 20 with additional limitations, i.e., a step of including a count of saturated values per tile, is narrower in scope than US Patent claim 17.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 17 to be narrower by adding the additional limitations, i.e., a step of including a count of saturated values per tile, so to obtain Application claim 20, as claimed. 
Allowance of application claim 20 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 17.   Therefore, obviousness-type double patenting is appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 2007/0153341) discloses automatic removal of purple fringing from images.
Raskar et al. (US 2009/0273843) discloses apparatus and method for reducing glare in images.
HIKOSAKA (US 2011/0242352) discloses image processing method, computer-readable storage medium, image processing apparatus, and imaging apparatus.
Zimmer (US 2014/0307963) discloses defringing raw images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/15/2022